Opinion by
Wright, J.,
Leonard Nitowski was last employed by the Pittsburgh Plate Glass Company at Creighton, Allegheny County, Pennsylvania. His final day of work was April 1, 1960, on which date he had a valid separation. Nitowski thereafter filed an application for unemployment compensation, and received benefits for thirty weeks. On April 2, 1961, having had no intervening employment, he filed an application for benefits for a second benefit year, which was within ninety days after *531the termination of tbe preceding benefit year. His application was disallowed by the Bureau of Employment Security, tbe Referee, and tbe Board of Review on the ground that be bad failed to comply with tbe active registration requirement set forth in section 4(w) (2) of tbe Unemployment Compensation Law. Act of December 5, 1936, P. L. (1937) 2897, 43 P.S. 751 et seq. This appeal followed.
Tbe record discloses that on November 10, 1960, claimant exhausted bis entitlement for tbe first benefit year by filing a claim for his final compensable week. On that date, according to bis own signed statement, claimant was notified of tbe requirement of section 4(w) (2) that he must maintain an active registration for work by reporting to tbe local office at intervals of not more than sixty days, and was given a form UC-483. See Lodge Unemployment Compensation Case, 194 Pa. Superior Ct. 626, 169 A. 2d 305. Claimant did not report thereafter until January 11, 1961, which was beyond tbe sixty-day period. At tbe bearing be testified as follows: “It slipped my mind, that is all ... I just forgot to come in”. This case is ruled by Peluso Unemployment Compensation Case, 196 Pa. Superior Ct. 526, 175 A. 2d 923; Grunden Unemployment Compensation Case, 196 Pa. Superior Ct. 528, 175 A. 2d 924.
Decision affirmed.